IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,523 & AP-76,524



                        EX PARTE OMAR CARAVEO, Applicant



         ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
    CAUSE NOS. CR08-0502 & CR08-0503 IN THE 415TH DISTRICT COURT
                       FROM PARKER COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of burglary of a habitation and sentenced to sixty years’ imprisonment on each count. The Eleventh

Court of Appeals affirmed his convictions. Caraveo v. State, Nos. 11-09-00082-CR & 11-09-00083-

CR (Tex. App.–Eastland July 22, 2010, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely notify Applicant that his convictions had been affirmed. We remanded these
                                                                                                       2

applications to the trial court and directed it to order appellate counsel to respond to Applicant’s

claim.

         On remand, appellate counsel filed an affidavit with the trial court. Based on that affidavit,

the trial court has entered findings of fact and conclusions of law that appellate counsel failed to

timely notify Applicant that his convictions had been affirmed. The trial court recommends that relief

be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petitions for discretionary review of the

judgments of the Eleventh Court of Appeals in Cause Nos. 11-09-00082-CR and 11-09-00083-CR

that affirmed his convictions in Case Nos. CR08-0502 and CR08-0503 from the 415th Judicial

District Court of Parker County. Applicant shall file his petitions for discretionary review with the

Eleventh Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: March 30, 2011
Do not publish